Title: [Diary entry: 30 March 1765]
From: Washington, George
To: 

30. Grafted 48 Pears which stand as follows viz. in the 3d. Row beging. at the end next the Cherry Walk are 12 Spanish Pears. Next to these are 8 Early June Pears then 10 latter Burgamy—then 8 Black Pear of Worcester—and lastly 10 Early Burgamy. Note all these Pears came from Colo. Masons & between each sort a stick is drove down. The Rows are counted from the end of the Quarter. This day also I grafted 39 New Town Pippins, which compleat the 5th. Row and which Row are all of this kind of Fruit now. The 6th. Row is compleated w. Grafts of the Maryland Red Streck, which are all of this sort of Fruit and contains  trees so is the 8th. Row of this Apple. Also 54, in number and 20 in the 9th. Row beginning next the Cherry Walk. The 7th. Row has 25 Graffs of the Gloucester white Apple which compleats this Row with that sort of Fruit.